                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                      No. 7:14-CV-00260-FL

 CALVIN TYRONE NORTON,                        )
                                              )
                 Plaintiff,                   )
                                              )
        v.                                    )          MEMORANDUM OPINION
                                              )
 JEFFREY ROSIER, in his individual            )
 capacity,                                    )
                                              )
                 Defendant.                   )



        This matter came before the court prior to trial on plaintiff’s motion in limine (DE 142) and

during trial on plaintiff’s objection to proposed jury instruction (DE 150). Outside the presence of

the jury, the court heard argument during trial concerning this motion and objection on the first and

second days of trial, February 11 and 12, 2019, and conducted voir dire of defendant’s witness

Judith A. Kelley (“Kelley”) on the afternoon of February 12, 2019. Following voir dire, the court

granted in part and denied in part plaintiff’s motion and overruled plaintiff’s objection. This order

serves to memorialize the court’s rulings.

        Regarding plaintiff’s motion in limine, the parties have engaged in an ongoing dispute over

the relevance and admissibility of a file (“Investigation File”) compiled by Kelley, who conducted

an investigation of defendant on behalf of the North Carolina Criminal Justice Education and

Training Standards Commission, which is the agency that regulates standards for the training and

certification of law enforcement officers in North Carolina. Plaintiff sought in motion in limine to

exclude testimony by Kelley as well as the Investigation File. The court granted in part and denied

in part plaintiff’s motion.
       First, the court allowed testimony by Kelley concerning her investigation and which

witnesses Kelley contacted, where plaintiff opened the door to such testimony by testifying himself

as follows: “I haven’t even given a statement to Ms. Judy Kelley . . . . I don’t recall her getting any

statements [from] anyone . . . . I don’t deny talking to Judy Kelley. But . . . Judy Kelley did not

investigate myself or the witnesses.” See, e.g., United States v. Blake, 571 F.3d 331, 348 (4th Cir.

2009) (“Defense counsel unmistakably advanced the argument . . . . To allow such an attack to go

unanswered would have been unfair.”); United States v. Birchette, 908 F.3d 50, 61 (4th Cir. 2018)

(“The defendant twice opened the door for the jury to hear the contested evidence.”).

       However, the court excluded introduction of Kelley’s handwritten notes regarding her

investigation. Rule 801(d)(2)(A) provides that a statement is not hearsay if offered against an

opposing party and “was made by the party.” Here, under no definition of “made by the party” was

Kelley’s handwritten notes “made by” plaintiff, notwithstanding her summaries of conversations

with plaintiff, and defendant has offered no other avenue for admittance. For example, defendant

does not and cannot argue that plaintiff has manifested that he adopted or believed to be true

Kelley’s handwritten notes, pursuant to Rule 801(d)(2)(B). See, e.g., United States v. Stafford, 422

F. App’x 63, 65 (2d Cir. 2011) (“Stafford’s thorough review of the agent’s notes and

acknowledgment of their accuracy adequately demonstrated his adoption of their contents. They

were therefore admissible as non-hearsay.”).

       Additionally, the court excluded testimony by Kelley regarding the substance of what others

informed her during the course of her investigation. First, as conceded by defendant, Rule

801(d)(2)(A) does not contemplate introduction of a party’s own hearsay via a witness. See United

States v. Portsmouth Paving Corp., 694 F.2d 312, 321 (4th Cir. 1982) (“A party’s own statements


                                                  2
offered against him are excluded from the definition of hearsay by Rule 801(d)(2)(A).”) (emphasis

added).1

        Additionally, the court excluded statements made to Kelley by alleged witnesses to the

incident in question who are not witnesses in the current trial (“missing witnesses”), rejecting

defendant’s arguments that the hearsay exceptions Rules 801(d)(2)(B) and 801(d)(2)(E) apply.

Here, for defendant to show that plaintiff adopted the statements of the missing witnesses pursuant

to Rule 801(d)(2)(B), defendant must show that plaintiff 1) heard the statements, 2) understood the

statements, and 3) acquiesced to the meaning of those statements. Where evidence indicates

plaintiff may not have heard the statements and where the statements made by the missing witnesses

are inconsistent with plaintiff’s version of events, there are not “sufficient foundational facts from

which the jury could infer that the defendant . . . acquiesced in the statement.” United States v.

Recio, 884 F.3d 230, 234 (4th Cir. 2018) (emphasis in original, citation omitted). Additionally,

defendant has offered no evidence in support of the existence of a conspiracy or that the statements

made by the missing witnesses were made in furtherance of that conspiracy as required by Rule

801(d)(2)(E).

        Turning to plaintiff’s objection to proposed jury instruction, as previously stated by the court

regarding this issue, (see DE 135 at 10), the main dispute concerns the above-discussed missing

witnesses, who were noticed for deposition by defendant but who failed to appear to testify.

Counsels’ dispute concerns whether the court reporter’s certified transcripts evidencing failure of

each witness to appear for deposition may be admitted into the record, to support a “missing

witness” jury instruction along lines of the second paragraph below, in supplement to the first

        1
          For similar reasons, statements made by defendant’s other witnesses to Kelley are excluded as hearsay where
defendant has not identified an exception to the hearsay rule that would allow admission of those statements.

                                                         3
paragraph of the “witness” instruction, roughly in the form requested by plaintiff:

        The law does not require any party to call as witnesses all persons who may appear
        to have some knowledge of the matters at issue at this trial. Nor does the law require
        any party to produce as exhibits all papers and things mentioned in the evidence in
        the case.

        However, if a party fails to call a person as a witness who has knowledge about the
        facts in issue, and who is reasonably available to the party, and who is not equally
        available to the other party, then you may infer that the testimony of that person is
        unfavorable to the party who could have called the witness and did not.

        Although the court held the transcripts inadmissible, the court determined that sufficient

evidence had been presented to warrant inclusion of the above missing witness instruction.

Evidence indicates plaintiff made representations to Kelley concerning his ability to secure the

missing witnesses’ testimony and facilitated providing Kelley with the missing witnesses’ statements

for her investigation, indicating greater availability to plaintiff. Cases cited by plaintiff do not

warrant a different conclusion where such cases stand for the proposition that a missing witness jury

instruction is not appropriate where the witness is equally available to either party, a situation not

currently before this court. See, e.g., Dunlap v. G. & C. Towing, Inc., 613 F.2d 493, 497 (4th Cir.

1980) (“The witness involved was plaintiff’s treating physician. He was equally available to either

party. That made the instruction inappropriate.”).2

        Accordingly, based on the foregoing, the court granted in part and denied in part plaintiff’s

motion and overruled plaintiff’s objection.

        SO ORDERED, this the 1st day of April, 2019.

                                                     _____________________________
                                                     LOUISE W. FLANAGAN
                                                     United States District Judge



        2
            The court however recognizes that although the missing witnesses were duly noticed for deposition by
defendant, they were not subpoenaed, and could have been. In so recognizing, the court adds to the above instruction
the following: “, but you are not required so to do.”

                                                         4
